Citation Nr: 0004599	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to primary service connection for a cervical 
spine disorder.

2. Entitlement to primary service connection for a lumbar 
spine disorder.

3. Entitlement to primary service connection for a right 
ankle disorder.

4. Entitlement to secondary service connection for a lumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1946, and from November 1951 to May 1956.  This appeal 
originally arose from a February 1995 rating action which 
denied service connection for cervical and lumbar spine and 
right ankle disorders on the grounds that new and material 
evidence had not been submitted to reopen the claims.  

In September 1997, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board of 
Veterans Appeals (Board) at the RO.

By decision of May 1998, the Board found that new and 
material evidence had been submitted to reopen the claims for 
service connection for cervical and lumbar spine and right 
ankle disorders on a direct service-incurrence basis, and 
remanded those issues to the RO for further development of 
the evidence, due process development, and readjudication on 
the basis of a de novo review of the entire evidence of 
record.  The Board's May 1998 Remand Order also directed the 
RO to adjudicate the inextricably-intertwined issue of 
whether there was clear and unmistakable error (CUE) in an 
October 1958 rating action which denied service connection 
for a lumbar spine disorder on a direct service-incurrence 
basis.  

By Supplemental Statement of the Case (SSOC) dated in October 
1998, the RO denied primary service connection for cervical 
and lumbar spine and right ankle disorders on the basis of a 
de novo review of the entire evidence of record.

By rating action of October 1998, the RO found no CUE in the 
October 1958 rating action which denied service connection 
for a lumbar spine disorder on a direct service-incurrence 
basis, and also denied service connection for a lumbar spine 
disorder as secondary to the veteran's service-connected 
bilateral knee disorder.  The veteran and his representative 
were notified of the denials and of his appellate rights by 
letter of November 1998, but the veteran did not appeal the 
CUE issue.  On VA Form 646 dated in July 1999, the veteran's 
representative presented written argument which may be 
construed as a Notice of Disagreement (NOD) with the denial 
of service connection for a lumbar spine disorder as 
secondary to the service-connected bilateral knee disorder, 
which claim the Board notes has remained pending since 24 
October 1958.  That issue is the subject of the REMAND 
portion of this decision, below.

On VA Form 646 dated in July 1999, the veteran's 
representative also raised the issue of entitlement to 
service connection for a right ankle disorder as secondary to 
the veteran's service-connected bilateral knee disorder.  
That issue has not been adjudicated by the RO, and is thus 
referred to the RO for appropriate action.    


FINDINGS OF FACT

1. Attempts to obtain all available evidence necessary for an 
equitable disposition of the veteran's appeal have been 
made by the RO.

2. Cervical degenerative disc disease and osteoarthritis were 
first manifested many years following separation from the 
second period of military service, and the record contains 
no medical evidence linking any such disorder with the 
single complaint of neck pain in April 1952 or any other 
incident of service.

3. Lumbar degenerative disc disease and osteoarthritis were 
first manifested over  2 years following separation from 
the second period of military service, and the record 
contains no medical evidence linking any such disorder 
with the single incident of slight back strain in February 
1956 or any other incident of service.

4. Right ankle arthritis was first manifested many years 
following separation from the second period of military 
service, and the record contains no medical evidence 
linking any such disorder with the single incident of 
right ankle sprain in August 1953 or any other incident of 
service.

5. The veteran's claims for service connection for cervical 
and lumbar spine and right ankle disorders are not 
plausible.              


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for primary service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim for primary service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim for primary service connection for a right ankle 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A review of the service medical records for the first period 
of active service discloses that no musculoskeletal defects 
were found on either entrance physical examination of early 
1945 or separation examination of October 1946, and the feet 
were normal on both occasions.  On the separation 
examination, the veteran reported no medical history of 
significant diseases or injuries pertaining to the spine or 
right ankle, and indicated no current disabling injury or 
disease pertaining to the spine or right ankle.   

A review of the service medical records for the second period 
of active service discloses that the neck, spine, lower 
extremities, and feet were normal on entrance examination of 
November 1951.  

During hospitalization in January 1952, a history of 
unconsciousness for 5 minutes during a paratroop jump in 1945 
was noted, due to a blow on the occiput.  A review of systems 
was negative for findings pertaining to the neck, spine, and 
right ankle.  Current examination of the neck, bones, and 
joints showed no significant abnormalities of the neck, 
spine, or right ankle.

In April 1952, the veteran was seen with complaints including 
occasional neck pain.  Physical examination was essentially 
normal.  The veteran was hospitalized subsequently that month 
for observation for rheumatic fever, which was not found.  
His complaints had included aching of the lower legs.  
Physical examinations during his hospital course were 
negative for findings pertaining to the spine and right 
ankle, and one examination with special attention to the 
joints was noted to have been normal.  The final diagnosis 
was acute prepatellar bursitis.

In August 1953, the veteran was noted to have sprained his 
right ankle when stepping off a fuel unit on the job.  He was 
treated with an ace bandage.  X-rays of the right foot days 
later showed no significant abnormalities.

In February 1956, the veteran was noted to have twisted his 
back while lifting at his home.  On examination, there was no 
spasm, and straight leg raising was negative.  The impression 
was slight strain.  

The neck, spine, lower extremities, and feet were normal on 
separation examination of May 1956.

In his original post-service May 1956 claim for VA disability 
compensation, the veteran made no claim for disability 
associated with the spine or right ankle. 

The veteran's carriage was erect, posture good, and gait 
normal on VA general medical examination of October 1956.  
Specifically, the neck was normal.  There was no ankle edema.  
Examination of the musculoskeletal system was negative for 
any spinal or right ankle pathology.  The final diagnosis was 
bilateral prepatellar bursitis.

In a statement of September 1957, L. Dunbar, D.O., stated 
that he had been treating the veteran since January 1956 for 
pain and edema of both knees and the calf of the left leg, 
and the doctor felt that the veteran was suffering from 
chronic myositis of the musculature of the left leg.

The veteran's carriage, posture, and gait were normal on VA 
examination of December 1957.  Examination of the 
musculoskeletal system was negative for any spinal or right 
ankle pathology.  The diagnosis was chronic prepatellar 
bursitis of both knees.  

In June and July 1958, the veteran was hospitalized at a VA 
medical facility with a 2-week history of pain down the back 
of the left lower extremity.  It was noted that there was no 
injury or other known cause for this, and the veteran stated 
that he had had no previous trouble of this sort.  On 
physical examination, there was pain in the left sciatic 
distribution which was worse with coughing, and some 
tenderness over the left lumbosacral region.  X-rays showed 
no abnormalities.  During his hospital course, an orthopedic 
examiner felt that a protruding disc might be present.  The 
veteran was subsequently much improved following conservative 
treatment, and he was just about asymptomatic at the time of 
hospital discharge.  The final diagnosis was left sciatic 
syndrome, treated, improved.

In July and August 1958, the veteran was hospitalized at the 
Beckley Memorial Hospital (BMH) with complaints of pain in 
the left hip and leg.  He gave a 5-week history of the 
gradual onset of pain in the left hip, and denied any trauma.  
He stated that the radicular pain radiated as far down as the 
left foot, and was more severe with straining, coughing, 
bending, or lifting.  It was noted that he had no trouble 
with the right hip or leg, and had no pain in the low back.  
Current examination of the back showed no curvature or 
paravertebral muscle spasm.  There was no tenderness over the 
spinous processes of the dorsal or lumbar vertebrae.  He had 
pain over the left gluteal region on deep palpation, and 
along the site of the sciatic nerve as far down as the 
popliteal space.  The knee and ankle jerks were equal and 
normal bilaterally.  Straight leg raising was positive at 135 
degrees bilaterally.  

On orthopedic evaluation during his hospital course in late 
July 1958, the veteran gave a history of the onset of pain in 
the left buttock about 5.5 to 6 weeks ago.  About a week 
later, the pain became more severe, radiating down the left 
leg and upward into the low back, and was worse after lifting 
and bending.  He walked with a very severe limp and stood 
with a right sciatic list.  Pain tended to radiate into the 
medial aspect of the left foot.  Current examination showed 
moderate limitation of back motion and flexion and marked 
limitation of extension.  Side-bending was full.  The veteran 
stood with a right sciatic list.  Palpation revealed well-
localized mild tenderness over L4-L5 and no buttock 
tenderness.  A review of X-rays revealed marked congenital 
thinning of the lumbosacral joint.  However, in view of the 
tenderness, the examiner felt that the veteran's present 
difficulty was clinically arising from the L4-L5 
intervertebral space.  The diagnosis was possible herniated 
nucleus pulposus at L4-5 with left sciatica.     

The veteran was subsequently placed on complete bed rest.  On 
special orthopedic evaluation for acute lumbosacral strain in 
early August 1958, the veteran gave an approximately 6-week 
history of lower back pain radiating down the left leg as far 
as the foot.  The veteran walked with a limp and was unable 
to bend forward further than a few inches.  On examination, 
there was a right hypoesthesia over the L-5 dermatome on the 
left.  There was very little tenderness on palpation over the 
back, and there was some tenderness down the sciatic nerve.  
It was subsequently noted in mid-August 1958 that there was 
no hypalgesia over the L5-S1 dermatome in either foot.  X-
rays showed considerable straightening of the normal lumbar 
lordotic curve.  The interspace between L-5 and S-1 was 
markedly narrowed.  The final diagnosis was acute lumbosacral 
strain with left sciatica.      

The veteran was again hospitalized at the BMH in October 1958 
with complaints of left hip and left lower extremity pain.  
On orthopedic examination, the neck was supple.  Palpation 
over the lumbosacral spine revealed no definite tender area 
except for a suggestion of tenderness at the L5-S1 
interspace.  The veteran complained of pain radiating from 
the posterior left hip down to the region of the left medial 
malleolus.  Reflexes at the patellar and Achilles level were 
equal and active, and straight leg raising was positive on 
the left at approximately 130 degrees.  No muscle weakness 
was noted.  The diagnoses included chronic lumbar strain, 
rule-out herniated intervertebral discs.  A subsequent 
myelogram showed no definite pathology.  There was a 
questionable encroachment on the dural canal at L5-S1.  
During his hospital course, the veteran improved, and the 
findings were felt to be very equivocal.  The final diagnosis 
was undiagnosed condition of the lower back.

In a statement of November 1958, the BMH Chief of Orthopedic 
Surgery noted that the veteran had filed a Workmen's 
Compensation claim and had given a history of the onset of 
back pain while on a job in West Virginia in June 1958.  The 
veteran was first seen at the BMH in July 1958 with about a 
5-week history of low back pain with sciatic radiation down 
the left leg.  On the basis of October 1958 myelographic 
findings of a very slight encroachment at the L5-S1 
interspace, a diagnosis of small herniated nucleus pulposus 
at this level was made.  

Complete physical examination at the BMH in February 1962 
revealed no objective abnormalities pertaining to the spine 
or right ankle.

The veteran was hospitalized at the BMH in April 1965 with a 
2-week history of low back pain.  A long-standing history of 
low back trouble with several recurrent episodes was noted, 
with a thorough work-up at the BMH in 1958 showing a 
suspected herniated nucleus pulposus at the L5-S1 level which 
was not confirmed by a myelogram.  The veteran was treated 
conservatively, and he was noted to have done fairly well 
since 1958.  However, he felt a sudden, sharp pain in the 
left leg and low back when he picked up a 15-gallon oil 
barrel about 2 weeks ago.  A review of the veteran's past 
medical history revealed that he had never had any serious 
diseases or sickness except in 1952, when he had swelling of 
the knees and was told he had rheumatic fever.  Other than a 
tonsillectomy in 1939, he had had no other operations in the 
past and no serious injuries or accidents.  On current 
examination, the veteran complained of pain in the left lower 
extremity.  The neck was supple.  There was some spasticity 
of the left paravertebral muscles in the lumbar region and 
over the left lower lumbar area and the left sacroiliac 
joint.  Straight leg raising was positive on the left at 
about 45 degrees.  There was an absent left ankle jerk; the 
other reflexes were brisk and bilaterally equal.  There was 
no definite sensory deficit.  The impressions were recurrent 
lumbosacral strain, and a degenerative disc at L-5, S-1.  The 
final diagnoses at the time of hospital discharge were acute, 
recurrent lumbosacral strain, and degenerated disc at L5-S1.

Numerous subsequent outpatient records from the Southern West 
Virginia (SWV) Clinic developed from April 1965 to December 
1966 show continuing evaluation and treatment of the veteran 
for left lower extremity complaints felt to be signs and 
symptoms indicative of a herniated nucleus pulposus at the 
L5-S1 level on the left.  In August 1966, the veteran 
complained of tingling and numbness of the right upper 
extremity intermittently.  X-rays of the cervical spine to 
determine whether he had foraminal encroachment osteophytes 
revealed a suggestion of straightening of the mid-portion of 
the cervical curvature, and evidence of excessive narrowing 
posteriorly at C3-4, C4-5, and C5-6, with spurs posteriorly.  
There was little evidence of neural foramina intrusion by 
spurs on the right.  On the left, a mild intrusion was 
suggested at C4-5.  The radiologist's impressions were slight 
loss of disc space posteriorly in several areas with small 
posterior spurs, and minimal intrusion of the neural 
foramina.  In December 1966, the veteran was noted to have 
had degenerative changes in the mid-cervical spine.  

In a statement of August 1972, Dr. Dunbar noted treatment of 
the veteran in April 1972 and diagnoses including arthritis 
of the spine.  

In March 1974, the veteran was seen by M. Ramas, M.D., at the 
SWV Clinic with a couple of months' history of on-and-off 
pain in the right ankle and foot.  He recalled no trauma.  
Current examination showed no evidence of any swelling in the 
area of the ankle or foot.  There was some pain and 
tenderness with some suggestion of mild swelling in the 
posterior and inferior aspect of the right ankle just 
inferior to the medial malleolus.  There was some tenderness 
on adduction of the forefoot against resistance.  The 
impressions were bilateral posterior tibial tendinitis, and 
possible gouty arthritis.  VA X-rays of the right ankle the 
same day showed a normal ankle mortise.  There was some 
osteophytosis of the distal medial malleolus, and some 
irregularity in the region of the proximal navicular which 
could be due to an old chipped fracture, but a tiny sesamoid 
was also possible.  The radiologist's conclusion was that the 
study of the right foot was essentially negative, with no 
stigmata of gout visualized.

Early April 1974 VA outpatient treatment records indicate the 
veteran's complaints of pain in both knees and ankles, and 
diagnoses of degenerative joint disease and early synovitis.  
Mid-April 1974 SWV Clinic records indicate that the veteran 
had a uric acid level of 7.3.  Dr. Ramas noted that at one 
time he was noted to have a moderate, markedly-elevated uric 
acid level over 8.  In May, the veteran's right ankle 
difficulty was reported to have cleared.  A rheumatoid 
arthritis test was reported to have been positive, with a 
uric acid level of 8.1.  In June, the veteran complained of 
some mild discomfort in the cervical area.  There were no 
current paracervical spasms, and range of motion was good.  
Dr. Ramas felt that he might have some osteoarthritic changes 
to the cervical spine.  

On VA orthopedic examination of July 1974, the veteran's 
complaints included pain and swelling in the right ankle and 
heel.  The examination was restricted to other disability, as 
a result of which there were no clinical findings pertaining 
to the right ankle.  Mid-October VA outpatient records noted 
the veteran's complaints including aching in the right ankle.  
When seen at the SWV Clinic in late October, the veteran 
complained of a recurrence of pain in the area of the right 
ankle and foot.  

VA outpatient records of March 1977 noted the veteran's 
complaints including pain in the cervical spine and right 
ankle.  He gave a history of right ankle problems since 
military service in the 1940's.  The examiner noted that he 
had a known case of degenerative arthritis.  In September 
1977, the lumbar spine was tender, with limited range of 
motion.  Cervical arthritis was diagnosed in December 1977 
and February 1978.  X-rays of February 1978 showed anterior 
spondylosis at C4-5.  There was early disc space narrowing at 
C5-6.  There was spondylosis at C5-6 and 7.  There was 
bilateral encroachment on the foramina at C5-6.  There was 
encroachment on the left foramen at C6-7.  The atlantoaxial 
articulation showed narrowing and spondylosis.  The 
radiologist's conclusions were straight lordotic curve with 
spondylosis at C 4-5, 6, and 7; early discogenic disease at 
C5-6; bilateral encroachment on the foramina at C5-6 with 
unilateral encroachment at C6-7; and degenerative joint 
disease of the atlantoaxial articulation.  In January 1979, 
the veteran's complaints included pains in the joints 
including the cervical spine and right ankle.  Cervical 
spondylosis and encroachment of foramina were noted.

In his April 1979 claim for service connection for a right 
ankle disorder, the veteran reported that he injured the 
ankle in a fall from the top of a tanker truck in service in 
1954.

On VA orthopedic examination of June 1979, the veteran's 
complaints included neck pain.  On examination, there was 
normal range of motion of the cervical spine, with complaints 
of pain.  There was normal range of motion of the back and 
the joints of the lower extremities.  X-rays of the 
lumbosacral spine revealed mild osteoarthritic changes, and 
mild narrowing of the disc space between L5-S1.  The 
diagnoses included osteoarthritis of the lumbar spine, and 
mild symptoms of a degenerative disc of the lumbosacral 
joint.

In a statement of August 1979, the veteran claimed inservice 
treatment for his neck in 1945, back in 1954, and right ankle 
in 1953.

In July 1980, Dr. Ramas reviewed the abovementioned February 
1978 VA X-rays of the veteran's cervical spine and reiterated 
for the record the findings contained therein.  Dr. Ramas 
thereafter saw the veteran for evaluation of cervical spine 
complaints in March and May 1981.  In October 1981, the 
veteran complained of the onset of back pain after doing yard 
work, and paravertebral spasms and mild sciatic notch 
tenderness were noted.  In early March 1982, he complained of 
low back pain, and the impressions after X-rays were 
osteoporosis with osteophytosis, degenerative disc disease at 
L5-S1, and lumbosacral sprain.  

In a statement of late March 1982, Dr. Ramas noted the 
veteran's long-standing history of difficulties with the 
lower extremities and back, and his history of an unspecified 
service-connected injury requiring surgery and the placement 
of drains.  The doctor also noted that the veteran had 
degenerative changes to both lower extremities, that he had 
been treated for gouty arthritis, and that he had 
degenerative disc disease of the cervical spine.  The 
impressions were chronic low back pain with degenerative disc 
disease at L5-S1 without any evidence of neurological 
deficit, osteoporosis with osteophytosis of the lumbar spine, 
degenerative disc disease of C5-6, osteoporosis with 
osteophytosis of the cervical spine, gouty arthritis, and 
bilateral patellofemoral arthritis.  The veteran continued to 
complain of back pain in April and May 1982; multiple joint 
pain in October 1982; cervical and back pain in March 1983; 
back pain in October 1983, at which time the impressions were 
degenerative disc disease at L5-S1, osteophytosis and 
osteoporosis, and gouty arthritis; back pain in June 1984; 
and occasional back pain radiating down the lower extremity 
in November 1985.

VA outpatient records show the veteran's complaint of pain 
and swelling in the right ankle and foot in December 1985.  
The assessment was rule-out gouty arthritis.  X-rays of the 
right ankle and foot revealed a very little deformity of the 
tip of the medial malleolus, with a probable very little spur 
suggesting degenerative change of the right ankle.  The right 
ankle was otherwise normal.  A plantar spur was noted on the 
calcaneus.  A question arose as to whether there was some 
soft tissue swelling of the right ankle.  The radiologist's 
impressions included minimal degenerative change of the 
talotibial joint, and a small plantar spur on the calcaneus.  
In January 1986, no ankle swelling was noted, and the 
assessment was ankle degenerative joint disease.  

In June 1987, the veteran was seen by Dr. Ramas after a fall 
off a ladder wherein he landed on both feet, and his 
complaints included right ankle and foot pain.  On 
examination, the veteran complained of no right foot 
tenderness, and he had good passive range of motion without 
any apparent pain.  There was some right ankle swelling, but 
no instability of varus and valgus stress.  X-rays of the 
right ankle and foot showed no evidence of fracture or 
dislocation.  

VA outpatient records of June 1989 noted the veteran's 
complaints including right foot and ankle pain.  In June 
1990, he had an acute arthritic flare affecting the right 
ankle.  August 1990 X-rays of the cervical spine revealed 
severe degenerative disease, loss of the normal lordotic 
curve, and a partially calcified nuchal ligament.  In 
December 1991, the veteran saw Dr. Ramas for complaints of 
pain in the cervical region.  After examination, the 
impressions included osteoarthritis of the cervical spine 
with degenerative disc disease of C5-6.  Received in March 
1993 was a photocopy of an undated photograph of a man 
alleged to be the veteran showing a bandage on his right 
ankle.  In July 1993, the veteran saw Dr. Ramas for 
complaints referable to the neck and back, which he was noted 
to have had for a long period.  After examination, including 
lumbosacral X-rays which showed some lipping to the anterior 
portion of the bodies of all lumbar vertebrae, the 
impressions were degenerative disc disease at C5-6 
superimposed on osteoarthritis, and degenerative disc disease 
at L5-S1 with osteophytosis.  September 1994 VA outpatient 
records show follow-up treatment of the veteran for 
complaints including a chronic painful low back.

In his April 1996 Substantive Appeal, the veteran claimed 
that he injured his neck in a jump from a military airplane 
during his first period of service in 1945; that he sought 
medical treatment for a right ankle injury during his second 
period of service in March 1952; that he also complained of 
neck problems in July 1952; that he sought medical treatment 
for neck and ankle complaints in February 1955; and that he 
injured his back in February 1956 while lifting a 5-gallon 
can.  

In September 1997, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board at 
the RO.  At the hearing, the veteran gave testimony in 
support of his contentions that he currently suffered from 
cervical and lumbar spine and right ankle disorders which had 
their onset in service.  Specifically, either he testified or 
his representative stated on his behalf that he injured his 
neck in a parachute jump in 1945, and that he subsequently 
experienced neck problems in 1952 and 1955; that he sprained 
his right ankle in an August 1953 slip and fall from a truck, 
and that he currently had arthritis in that ankle; and that 
he sought medical treatment after twisting his back while 
lifting a 5-gallon can of water on a truck in February 1956, 
that he was advised at that time of L-4 and L-5 disc 
involvement, that he suffered no intercurrent trauma to the 
back up until the time he was found to have lumbosacral 
strain while working in a mine post service in 1958, and that 
medical personnel had told him that his current low back 
disorder was the same as that involving L4-5 for which he was 
treated in service, and had progressed to degenerative disc 
disease and a herniated nucleus pulposus at L5-S1.                    

Pursuant to the Board's May 1998 Remand Order, the RO by 
letter of May 1998 requested the veteran to identify the 
names and addresses of, as well as the dates of treatment and 
evaluation by, all medical personnel alleged to have rendered 
medical opinions linking his current low back disorders to 
his inservice low back symptoms and complaints.  A copy of 
the letter was sent to the veteran's representative.  No 
response with pertinent information was received from the 
veteran.

In a statement of February 1999, Dr. Ramas opined that the 
veteran had chronic back pain with left radiculitis, rule-out 
herniated nucleus pulposus.  The doctor did not link the 
current disability to military service or any incident 
thereof.

In written argument dated in July 1999, the veteran's 
representative asserted that the facts of this case dictated 
the need for further evidentiary development in the form of 
medical opinions as to whether the veteran's inservice 
symptoms and complaints were the early manifestation of any 
currently-diagnosed disorder, which evidentiary development 
was suggested in the Board's May 1998 Remand Order.

II. Analysis

A. Primary Service Connection for a Cervical Spine Disorder

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran served continuously for 90 
days or more during a period of war of during peacetime 
service after 31 December 1946, and arthritis becomes 
manifest to a degree of 10% within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
"incurred" during the veteran's service.  See 38 C.F.R. 
§ 3.303(d) (1999); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. 
Cir. 1994) (proof of direct service connection entails proof 
that exposure during service caused the malady that appears 
many years later); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (even though a veteran may not have had the particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown,       5 Vet. App. 91 (1993).  In order for a claim 
to be well-grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In this case, the veteran has contended and testified as to 
his belief that his current cervical degenerative disc 
disease and osteoarthritis had their onset in service based 
on the alleged similarity of symptoms he experienced in 
service to those he suffers from currently, but he, as a 
layman, is competent to offer neither a medical diagnosis of 
cervical degenerative disc disease or osteoarthritis in 
service nor a medical opinion regarding the etiology of the 
current disc disease or osteoarthritis.  See Espiritu and 
Grottveit.  While the veteran's description of his inservice 
and current symptoms is competent as it regards the features 
or symptoms that he allegedly exhibited, he is not competent 
to offer a medical opinion as to an etiological relationship 
between his reported inservice cervical symptoms and the 
currently-diagnosed cervical medical disorders.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

Although the veteran has alleged that he injured his neck in 
a jump from a military airplane during his first period of 
service in 1945, and that he complained of neck problems 
during his second period of service in 1952 and 1955, the 
Board notes that the service medical records for the first 
period of service are completely negative for complaints, 
findings, or diagnoses of any cervical spine disorder.  Not 
only did the veteran contemporaneously report no medical 
history of any neck injury on separation examination of 
October 1946, he also indicated no current disabling injury 
or disease pertaining to the cervical spine, and, 
significantly, no current cervical musculoskeletal defects 
were clinically found on that examination.  

In addition, the Board notes that the veteran's neck and 
spine were normal on examination at entrance into the second 
period of service in November 1951.  Although a remote 
history of unconsciousness during a paratroop jump in 1945 
due to a blow on the occiput was noted during hospitalization 
in January 1952, no history of cervical spine involvement in 
the 1945 incident or resultant cervical spine pathology was 
noted.  Moreover, a review of systems in January 1952 was 
negative for findings pertaining to the veteran's neck and 
spine, and current examination showed no significant 
abnormalities of the neck and spine.  The veteran was seen on 
one occasion in service in April 1952 with complaints 
including occasional neck pain, but physical examination at 
that time was essentially normal, and the remainder of the 
service medical records for the second period of service were 
completely negative for complaints, findings, or diagnoses of 
any cervical spine disorder.  The neck and spine were normal 
on separation examination of May 1956.

In summary, the entire medical evidence developed during the 
veteran's 2 periods of military service shows only a single 
contemporaneously-recorded complaint of neck pain during the 
second period of service, at which time physical examination 
showed no actual clinical abnormalities, and all examinations 
of the neck during both periods of service in fact showed no 
cervical pathology.  The Board notes that the veteran made no 
claim for any cervical spine disability in his original post-
service May 1956 claim for VA disability compensation, and 
numerous medical records developed in the first 10 years post 
service were completely negative for complaints, findings, or 
diagnoses of any cervical spine disorder.  Specifically, the 
neck was normal on VA examination of October 1956, and supple 
on examinations at the BMH in October 1958 and April 1965.

The first actual objective demonstration of cervical 
pathology contained in the record were the SWV Clinic 
findings showing loss of disc space, intrusion of the neural 
foramina, and degenerative changes in August and December 
1966, over    10 years post service, at which time the Board 
notes there were no medical findings linking the cervical 
pathology to military service or any incident thereof.  
Numerous subsequent post-service VA and private medical 
records developed through 1993 continue to document the 
veteran's cervical arthritis and discogenic disease, but none 
contains a medical nexus between such cervical pathology and 
military service or any incident thereof.

In the absence of medical evidence of a cervical spine 
disorder in service or of cervical arthritis to the required 
degree within 1 year of separation therefrom, and in the 
absence of any medical evidence in the record linking the 
cervical degenerative disc disease and osteoarthritis first 
objectively demonstrated many years post service with the 
single complaint of neck pain in April 1952 or any other 
event in service, the Board finds that the veteran's claim 
for primary service connection for a cervical spine disorder 
is not well-grounded, and the appeal is denied.

As there is no duty to assist the veteran in further 
evidentiary development with respect to this not-well-
grounded claim, the Board finds that no VA examination or 
medical opinion need be obtained to address the question of 
whether the veteran's claimed inservice cervical symptoms and 
complaints were the early manifestations of any currently-
diagnosed cervical spine disorder.  See Murphy.
                   
B. Primary Service Connection for a Lumbar Spine Disorder

The applicable criteria and Court case law with respect to 
well-groundedness of claims and service connection have been 
set forth above in the portion of this decision regarding the 
issue of service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309; See Murphy, Combee, 
Cosman, Godfrey, Espiritu, Tirpak, King, Grottveit, Caluza, 
and Horowitz.

As will be explained below, the Board finds that the 
veteran's claim for primary service connection for a lumbar 
spine disorder is not well-grounded.  Although he has 
contended and testified as to his belief that his current 
lumbar degenerative disc disease and osteoarthritis had their 
onset in service, the veteran, as a layman, is not competent 
to offer a medical diagnosis of a claimed inservice 
disability or a medical opinion regarding the etiology of the 
currently-diagnosed lumbar spine disorders.  See Espiritu, 
Grottveit, and Horowitz.

In this case, the veteran has variously alleged inservice 
treatment for his back in 1954, as well as a twisting injury 
while lifting a 5-gallon can in February 1956, at which time 
he was reportedly advised of L-4 and L-5 disc involvement.  
He has not contended, nor do the facts show, the onset of any 
lumbar spine disorder during his first period of service in 
1945 and 1946.  Although the service medical records for the 
second period of service show a slight back strain on one 
occasion after a twisting injury in February 1956, 
examination at that time showed no spasm, and, significantly, 
straight leg raising was negative.  No contemporaneous 
medical notation of L5-S1 disc involvement, as alleged by the 
veteran, was recorded, and the service medical records 
thereafter contain no other notations of low back pathology.  
The Board notes that the spine was normal on separation 
examination of May 1956, the veteran made no claim for a low 
back disability in his original post-service May 1956 
application for VA disability compensation, and VA general 
medical examinations of the musculoskeletal system in October 
1956 and December 1957 were negative for spinal pathology - 
all of which suggests that the slight back strain of February 
1956 was acute and transitory and resulted in no chronic low 
back disability.

The likelihood of the post-service origin of the veteran's 
chronic lumbar spine disorders is supported by the medical 
history recorded at the time of the first post-service 
objective demonstration of low back pathology during VA 
hospitalization in June and July 1958, over 2 years following 
separation from service, at which time a protruding lumbar 
disc was suspected, and left sciatic syndrome was diagnosed: 
the veteran gave only a 2-week history of pain down the back 
of his left lower extremity, and it was noted that there was 
no injury or other known cause for this, and the veteran 
stated that he had had no previous trouble of this sort.  The 
latter statements by the veteran directly contradict his 
September 1997 hearing testimony to the effect that he was 
advised of lumbar disc involvement at the time of his 
February 1956 inservice back strain following a twisting 
injury.  The Board ascribes greater probative value to his 
contemporaneous 1958 medical history given while seeking 
treatment for an acute medical problem than to testimony 
offered over      41 years post service in support of a claim 
for monetary benefits from the VA.  Moreover, there was no 
medical evidence in the 1958 VA hospital records linking the 
veteran's left sciatic syndrome to the February 1956 
inservice back strain following a twisting injury or to any 
other incident of service.  

Further corroborating the likelihood of the post-service 
onset of the veteran's chronic lumbar spine disorders is the 
veteran's 5- to 6-week medical history of the onset of left 
lower extremity, buttock, and low back pain recorded during 
BMH hospitalization in July and August 1958, at which time 
the differential diagnoses were possible herniated nucleus 
pulposus at L4-5 with left sciatica, and acute lumbosacral 
strain with left sciatica; the November 1958 statement of the 
BMH Chief of Orthopedic Surgery, wherein the veteran gave a 
history of the onset of back pain while on a job in West 
Virginia in June 1958, and a small herniated nucleus pulposus 
at L5-S1 was diagnosed; and the veteran's 2-week history of 
low back pain after picking up a 15-gallon oil barrel 
recorded during BMH hospitalization in April 1965, at which 
time acute, recurrent lumbosacral strain and a degenerated 
disc at L5-S1 were diagnosed.  The Board also ascribes great 
probative value to the veteran's July/August 1958 and 1965 
reports of medical history, inasmuch as they were made 
contemporaneously with seeking treatment for an acute medical 
problem, and the November 1958 medical history was given in 
support of his contemporaneous claim for Workmen's 
Compensation for an on-the-job injury.  

The numerous post-service VA and private medical records 
developed from 1958 to 1999 documenting treatment and 
evaluation of the veteran's lumbar spine disorders contain no 
medical nexus between such lumbar pathology and the 1956 
inservice back strain or any other event in service.  The 
first objective demonstration of osteoarthritis of the lumbar 
spine was that found on VA X-rays of June 1979, over 23 years 
post service, at which time no medical link was made between 
the arthritis and any incident of service.

In the absence of medical evidence of a chronic lumbar spine 
disorder in service or of lumbar arthritis to the required 
degree within 1 year of separation therefrom, and in the 
absence of any medical evidence in the record linking the 
lumbar degenerative disc disease and osteoarthritis first 
objectively demonstrated over        2 and 23 years post 
service, respectively, with the single inservice incident of 
slight back strain or other event in service, the Board finds 
that the veteran's claim for primary service connection for a 
lumbar spine disorder is not well-grounded, and the appeal is 
denied.

As there is no duty to assist the veteran in further 
evidentiary development with respect to this not-well-
grounded claim, the Board finds that no VA examination or 
medical opinion need be obtained to address the question of 
whether the veteran's inservice back strain was the early 
manifestation of any currently-diagnosed lumbar spine 
disorder.  See Murphy.  In this regard, the Board notes that, 
pursuant to the Board's May 1998 Remand Order, the RO by 
letter of May 1998 requested the veteran to identify the 
names and addresses of, as well as the dates of treatment and 
evaluation by, all medical personnel alleged in his September 
1997 hearing testimony to have rendered medical opinions 
linking his current low back disorders to his inservice low 
back symptoms and complaints.  Despite the Board's and the 
RO's attempts to obtain evidence potentially in the veteran's 
favor, the veteran failed to cooperate by not furnishing a 
pertinent response.    
       
C. Primary Service Connection for a Right Ankle Disorder

The applicable criteria and Court case law with respect to 
well-groundedness of claims and service connection have been 
set forth above in the portion of this decision regarding the 
issue of service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309; See Murphy, Combee, 
Cosman, Godfrey, Espiritu, Tirpak, King, Grottveit, Caluza, 
and Horowitz.

As will be explained below, the Board finds that the 
veteran's claim for primary service connection for a right 
ankle disorder is not well-grounded.  Although he has 
contended and testified as to his belief that his current 
right ankle arthritis had its onset in service, the veteran, 
as a layman, is not competent to offer a medical diagnosis of 
a claimed inservice disability or a medical opinion regarding 
the etiology of the currently-diagnosed right ankle disorder.  
See Espiritu, Grottveit, and Horowitz.

In this case, the veteran has variously alleged injuring his 
right ankle in a fall in service in March 1952, August 1953, 
and 1954, with subsequent treatment in February 1955.  He has 
not contended, nor do the facts show, the onset of any right 
ankle disorder during his first period of service in 1945 and 
1946.  Although the service medical records for the second 
period of service show a right ankle sprain treated with an 
ace bandage on one occasion in August 1953, X-rays of the 
right foot days later showed no significant abnormalities, 
and the service medical records thereafter contain no other 
notations of right ankle pathology.  The Board notes that the 
lower extremities and feet were normal on separation 
examination of May 1956, the veteran made no claim for a 
right ankle disability in his original post-service May 1956 
application for VA disability compensation, and numerous 
post-service VA and private examinations and evaluations of 
the musculoskeletal system, to include the lower extremities, 
contained in the record from October 1956 to 1972 were 
negative for right ankle pathology - all of which suggests 
that the right ankle sprain of August 1953 was acute and 
transitory and resulted in no chronic right ankle disability.  
Specifically, the veteran's gait was normal, and there was no 
ankle edema on VA general medical examination of October 
1956, some 5 months following separation from service; gait 
was again normal on VA examination of December 1957; ankle 
jerks were normal on examination during BMH hospitalization 
in July and August 1958; Achilles reflexes were active on 
examination during BMH hospitalization in October 1958; and 
right ankle reflexes were brisk during BMH hospitalization in 
April 1965.

The likelihood of the post-service origin of the veteran's 
chronic right ankle disability is supported by the medical 
history recorded at the time of the first post-service 
objective demonstration of right ankle pathology on 
examination by Dr. Ramas at the SWV Clinic in March 1974, 
over 17 years post service, at which time the impressions 
were posterior tibial tendinitis and possible gouty 
arthritis: the veteran gave only a couple of months' history 
of on-and-off pain in the right ankle and foot, and he 
recalled no trauma.  VA X-rays of the ankle the same day 
showed some osteophytosis of the distal medial malleolus, 
which the Board finds to be the first objective demonstration 
of ankle arthritis over 17 years post service.  There was no 
medical evidence in either of those 1974 records linking the 
right ankle pathology to the August 1953 right ankle sprain, 
or to any other incident of service.  

The numerous post-service VA and private medical records 
developed from 1956 to 1990 documenting treatment and 
evaluation of the veteran's right ankle complaints contain no 
medical nexus between the right ankle arthritis first 
manifested many years post service and the 1953 inservice 
right ankle sprain or any other event in service.

In the absence of medical evidence of a chronic right ankle 
disability in service or of right ankle arthritis to the 
required degree within 1 year of separation therefrom, and in 
the absence of any medical evidence in the record linking the 
right ankle arthritis first objectively demonstrated over 17 
years post service with the single inservice incident of 
right ankle sprain or other event in service, the Board finds 
that the veteran's claim for primary service connection for a 
right ankle disorder is not well-grounded, and the appeal is 
denied.

As there is no duty to assist the veteran in further 
evidentiary development with respect to this not-well-
grounded claim, the Board finds that no VA examination or 
medical opinion need be obtained to address the question of 
whether the veteran's inservice right ankle sprain was the 
early manifestation of any currently-diagnosed right ankle 
disorder.  See Murphy.
      


ORDER

Primary service connection for a cervical spine disorder is 
denied.  Primary service connection for a lumbar spine 
disorder is denied.  Primary service connection for a right 
ankle disorder is denied.


REMAND

As noted in the INTRODUCTION of this decision, by rating 
action of October 1998, the RO denied service connection for 
a lumbar spine disorder as secondary to the veteran's 
service-connected bilateral knee disorder.  The Board has 
found that a timely NOD with the denial was received in July 
1999, and that this claim for secondary service connection 
has remained pending since 24 October 1958.  

In a recent precedent decision, the Court has held that, 
where the record contains an NOD as to an issue, but no SOC, 
the issue must be remanded to the RO to issue an SOC, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, the 
RO has not issued an SOC on the issue of secondary service 
connection for a lumbar spine disorder, and thus that issue 
is REMANDED to the RO for the following action:

1. The RO should issue the veteran and 
his representative an appropriate SOC 
explaining the denial of secondary 
service connection for a lumbar spine 
disorder.  They should also be advised 
of the requirements for perfecting a 
timely appeal as to this issue.

2. If the veteran perfects a timely 
appeal as to this issue, it should be 
returned to the Board for further 
appellate consideration.  If a timely 
Substantive Appeal is not filed, the 
RO should consider those portions of 
the October 1958 and October 1998 
rating actions which denied secondary 
service connection for a lumbar spine 
disorder as not having been the 
subject of a timely Substantive 
Appeal. 

No further action is required of the veteran until notified.  
The purpose of this remand is to comply with a precedent 
decision of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter which the 
Board has remanded to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
   

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

